From a decree dismissing a bill of complaint at final hearing the plaintiff brings this appeal. The purpose of the suit was to secure an accounting from the defendants, and a decree of the court finding that a partnership relation existed between the parties, Lorbach and Eckis and that each as partners had an equal share in the assets and business of the enterprise which was the subject matter of the litigation. The special master found that the plaintiff had failed to prove the allegations of the bill of complaint. On final hearing the chancellor sustained the findings of the special master and entered a final decree dismissing the bill of complaint. The record amply supports the decree that was rendered. The decree appealed from must therefore be affirmed.
It is so ordered.
CHAPMAN, C. J., BROWN, THOMAS and SEBRING, JJ., concur.